                            IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


APRIL RIGGS,

        Plaintiff,
                                                                              No. 1:18-CV-00485-JHR-KK
v.

RAY BACA, Deputy Director, New Mexico
Livestock Board; P. ROBERT ALEXANDER,
Executive Director, New Mexico Livestock Board;
NEW MEXICO LIVESTOCK BOARD; and
BERNADETTE TORR, State Personnel Office,

        Defendants.

                            MEMORANDUM OPINION AND ORDER 1

        THIS MATTER comes before the Court on the following motions: Motion to Dismiss

Plaintiff’s Claims Against Defendant P. Robert Alexander [Doc 26], the Motion to Dismiss

Plaintiff’s Claims Against Defendant New Mexico Livestock Board [Doc 28], and the Motion to

Dismiss Plaintiff’s Claims Against Defendant Bernadette Torr [Doc 30]. The Court, having

considered the submissions, the relevant law, and being otherwise fully advised in the premises

finds that Defendants’ motions are well taken and should be granted.

I.    FACTUAL AND PROCEDURAL BACKGROUND

        This case arises from events related to Plaintiff’s employment with Defendant NMLB that

allegedly began in or around July 2015. [Doc. 18]. Plaintiff filed her initial complaint in this matter

on May 24, 2018. [Doc. 1]. Plaintiff filed an amended complaint [Doc. 13] on June 20, 2018 and

a second amended complaint [Doc. 18] on July 11, 2018. The claims advanced in the second



1
 Pursuant to 28 U.S.C. § 636(c), the parties consented to the undersigned to conduct any or all proceedings and to
enter judgment in this case. [Doc. 3; Doc. 10; Doc. 11].
amended complaint (“complaint”) are the subject of the motions at issue here. [Doc. 26; Doc. 28;

Doc. 30].

       In her complaint Plaintiff alleges that after being promoted from Livestock Inspector II to

Area Supervisor in July 2015, she was not compensated at a rate comparable to her male

counterparts and that Defendant Baca (Plaintiff’s immediate supervisor) and Defendant Alexander

(Executive Director of the NMLB) otherwise discriminated against her on the basis of gender in

violation of the Equal Protection Clause of the Fourteenth Amendment of the United States

Constitution. [Doc. 18, ¶¶ 6-7, 19, 28, 65-154]. Plaintiff further alleges that Defendants Baca and

Alexander retaliated against her for seeking redress of her grievances for the disparate pay and

treatment, and for raising concerns regarding statutory and regulatory violations she believed they

were committing, in violation of the First Amendment of the United States Constitution and New

Mexico’s Whistleblower Protection Act NMSA 1978, Sections 10-16c-1 to -6 (2010) (“WPA”).

[Doc. 18, ¶¶ 155-176, 177-201]. Plaintiff also alleges that Defendant NMLB was or should have

been aware of the discrimination and retaliation to which she was subjected by Defendants Baca

and Alexander, and that it, through its officers and directors adopted policies, practices, or

decisions that subjected her to such discrimination and retaliation. [Doc. 18, ¶¶ 202-210]. Finally,

Plaintiff alleges that Defendant Torr violated New Mexico’s Inspection of Public Records Act

NMSA 1978, Sections 14-2-1 to -12 (1947, as amended through 2011) (“IPRA”) by failing to

provide copies of records or documents related to an investigation that resulted in a letter of

reprimand and placement of Plaintiff on administrative leave. [Doc. 18, ¶¶ 211-231].

       On July 25, 2018, Defendants Alexander, NMLB, and Torr, filed separate motions to

dismiss seeking dismissal of the claims against them pursuant to Rule 12(b)(6) of the Federal Rules

of Civil Procedure. [Doc. 26; Doc. 28; Doc. 30]. The primary issues presented by Defendants’



                                                 2
 motions are: (1) whether Plaintiff’s First and Fourteenth Amendment claims against Defendants

 Alexander and NMLB, brought pursuant to 42 U.S.C. § 1983, are sufficiently pled; (2) whether

 Plaintiff’s WPA claims against Defendant Alexander are sufficiently pled; and (3) whether

 Plaintiff’s WPA claims against Defendant Alexander and IPRA claim against Defendant

 Bernadette Torr are barred by the immunity provided under the Eleventh Amendment of the United

 States Constitution. [Doc. 26; Doc. 28; Doc. 30]. 2 These challenges to the sufficiency of Plaintiff’s

 claims will be addressed in turn.

II.    LEGAL STANDARDS

          Under Federal Rule of Civil Procedure 8(a)(2), a pleading must contain “a short and plain

 statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

 pleading standard “does not require ‘detailed factual allegations,’ but it demands more than an

 unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662,

 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The statement

 required by Rule 8(a)(2) must “give the defendant fair notice of what the . . . claim is and the

 grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2003) (per curium).

          The Court may dismiss a complaint under Rule 12(b)(6) if “it appears beyond doubt that

 the plaintiff can prove no set of facts in support of his claim which would entitle him to relief.”

 Ramirez v. Dep’t of Corr., Colo., 222 F.3d 1238, 1240 (10th Cir. 2000) (quotation omitted). A

 complaint will withstand a motion to dismiss under Rule 12(b)(6) if it contains allegations of fact

 which, taken as true, “state a claim to relief that is plausible on its face.” Twombly, 550 U.S. 544

 at 570. “In determining the plausibility of a claim, [the Court] look[s] to the elements of the



 2Due to the significant overlap of the issues raised in Defendants’ motions to dismiss [Doc. 26; Doc. 28; Doc. 30] the
 Court addresses the issues raised in each motion and resolves each motion with this Order.


                                                           3
particular cause of action, keeping in mind that the Rule 12(b)(6) standard [does not] require a

plaintiff to set forth a prima facie case for each element.” Safe Streets All. v. Hickenlooper, 859

F.3d 865, 878 (10th Cir. 2017) (internal quotation marks and citations omitted). “The nature and

specificity of the allegations required to state a plausible claim will vary based on context. But

mere labels and conclusions and a formulaic recitation of the elements of a cause of action will not

suffice; a plaintiff must offer specific factual allegations to support each claim.” Id. “Thus, a claim

is facially plausible if the plaintiff has pled factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.” Id.

III. ANALYSIS

   A. Plaintiff’s Section 1983 Claims Against Defendants Alexander and NMLB Are Not
      Plausible on Their Face

       1. The Law Regarding Section 1983

       Section 1983 of Title 42 of the United States Code provides: “Every person who, under

color of any statute, ordinance, regulation, custom, or usage, of any State ..., subjects, or causes to

be subjected, any citizen of the United States or other person within the jurisdiction thereof to the

deprivation of any rights, privileges, or immunities secured by the Constitution and laws, shall be

liable to the party injured in an action at law, suit in equity, or other proper proceeding for

redress....” 42 U.S.C. § 1983.

       Section 1983 creates only the right of action; it does not create any substantive rights;

substantive rights must come from the Constitution or from federal statute. See Nelson v. Geringer,

295 F.3d 1082, 1097 (10th Cir. 2002) (“[S]ection 1983 did not create any substantive rights, but

merely enforces existing constitutional and federal statutory rights....”) (internal quotation marks,

alteration, and citation omitted). Section 1983 authorizes an injured person to assert a claim for




                                                  4
relief against a person who, acting under color of state law, violated the claimant’s federally

protected rights.

        To state a claim upon which relief can be granted under Section 1983, a plaintiff must

allege: (i) a deprivation of a federal right; and (ii) that the person who deprived the plaintiff of that

right acted under color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988). The allegations

must establish: “(1) a violation of rights protected by the federal Constitution or created by federal

statute or regulation, (2) proximately caused (3) by the conduct of a ‘person’ (4) who acted under

color of any statute, ordinance, regulation, custom[,] or usage, of any State or Territory or the

District of Columbia.” Summum v. City of Ogden, 297 F.3d 995, 1000 (10th Cir. 2002) (alteration

in original) (internal quotation marks and citation omitted)).

        2. Plaintiff’s Section 1983 Claims Against Defendant NMLB and Defendant
           Alexander in His Official Capacity Are Not Plausible on Their Face

        In this case, Defendants NMLB and Alexander argue that Plaintiff’s Section 1983 claims

against Defendants Baca and Alexander in their official capacities and against Defendant NMLB

are improper because as arms of the state, they are not “persons” to whom the statute applies. [Doc.

28, p. 2; Doc. 29, pp. 7-9]. Plaintiff concedes this point. [Doc. 36, p. 9]. She consents to dismissal

of her Section 1983 claims against Defendant NMLB and clarifies that the Section 1983 claims

against Defendants Baca and Alexander are brought against them in their individual capacities

only. [Id.].

        3. Plaintiff’s Section 1983 Claims Against Defendant Alexander in His Individual
           Capacity Are Not Plausible on Their Face

        In alleging a Section 1983 action against a government agent in the agent’s individual

capacity, “a plaintiff must plead that each Government-official defendant, through the official’s

own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. The Tenth Circuit



                                                   5
has held that supervisors are not liable under Section 1983 “unless there is an affirmative link

between the constitutional deprivation and the supervisor’s exercise of control or direction, his

personal participation, or his failure to supervise.” Meade v. Grubbs, 841 F.2d 1512, 1527 (10th

Cir. 1988)). The Tenth Circuit reasoned that, because supervisors can be held liable only for their

own constitutional acts or illegal policies, and not for their employees’ torts, supervisory liability

requires a showing that such policies were a “deliberate or conscious choice.” Barney v. Pulsipher,

143 F.3d at 1307-08 (citations and internal quotation marks omitted).

       Defendant Alexander challenges the Section 1983 claims brought against him in his

individual capacity arguing that the allegations in Plaintiff’s complaint, if true, are insufficient to

establish that he violated Plaintiff’s rights under the First and Fourteenth Amendments. [Doc. 26,

p. 2; Doc. 27, pp. 4-8].

               i.      Plaintiff’s Allegations Specific to Defendant Alexander

       Plaintiff points to the factual allegations contained in paragraphs 105-109, 111, 113-120,

127-129, 162, 165, and 167-168 of her complaint as sufficient to state plausible First and

Fourteenth Amendment claims against Defendant Alexander. [Doc. 38, pp. 4, 5. 6]. These

paragraphs contain the alleged facts described below:

       Defendants Baca and Alexander directed Plaintiff and an inspector under her supervision

to commit statutory and regulatory violations by returning cattle to an owner despite the terminated

status of the brand with which the cattle were marked and by renewing the terminated cattle brand.

[Doc. 1-3, ¶¶ 105-109, 111, 113-115]. Plaintiff refused to renew the terminated cattle brand

maintaining that to do so would violate New Mexico law and NMLB policy. [Doc. 1-3, ¶ 116].

Defendants Baca and Alexander undermined her authority and committed statutory and regulatory

violations by taking steps to renew the terminated cattle brand. [Doc. 1-3, ¶¶ 117-119]. Defendants



                                                  6
Baca and Alexander never took similar action to undermine or discredit Plaintiff’s male

counterparts. [Doc. 1-3, ¶ 117].

       Plaintiff sent an email to Defendants Baca and Alexander in which she stated her position

that they had committed statutory and regulatory violations. [Doc. 1-3, ¶ 120]. Defendants Baca

and Alexander retained an investigator to conduct an administrative investigation regarding

Plaintiff, the subjects of which were false and unsupported. [Doc. 1-3, ¶ 127]. Plaintiff’s male

counterparts engaged in conduct similar to the conduct for which Plaintiff was being investigated

but were not subject to investigation. [Doc. 1-3, ¶ 128].

       The present lawsuit was initiated on May 24, 2018 and Defendants were provided with a

copy of the initial complaint on March 29, 2018. [Doc. 1-3, ¶ 162]. On May 10, 2018, a formal

letter of reprimand was issued to Plaintiff without supporting information. [Doc. 1-3, ¶ 167].

Defendant Alexander personally handed Plaintiff a copy of the reprimand. [Doc. 1-3, ¶ 168].

Plaintiff and her attorney requested supporting documentation related to the reprimand so that a

response could be submitted. [Doc. 1-3, ¶ 168].

               ii.     Plaintiff’s Allegations Are Insufficient to Adequately Plead a First
                       Amendment Violation by Defendant Alexander

       The Court recognizes that “[p]ublic employees do not surrender their First Amendment

rights by virtue of their employment with the government.” Bailey v. Indep. Sch. Dist. No. 69, 896

F.3d 1176, 1180 (10th Cir. 2018). “A government employer cannot condition public employment

on a basis that infringes the employee’s constitutionally protected interest in freedom of

expression.” Id. (internal quotation marks and citation omitted). However, because “the

government has important interests in maintaining an efficient workplace and promoting the

services that it renders” it is afforded “an increased degree of discretion in regulating a public

employee’s speech.” Id. at 1180-81.

                                                  7
       In assessing First Amendment claims in the context of public employment, the Court

considers the following: “(1) whether the speech was made pursuant to an employee’s official

duties; (2) whether the speech was on a matter of public concern; (3) whether the government’s

interests, as employer, in promoting the efficiency of the public service are sufficient to outweigh

the plaintiff’s free speech interests; (4) whether the protected speech was a motivating factor in the

adverse employment action; and (5) whether the defendant would have reached the same

employment decision in the absence of the protected conduct.” Dixon v. Kirkpatrick, 553 F.3d

1294, 1301-02 (10th Cir. 2009).

       Determinative here is first prong of this analysis; “whether the employee spoke pursuant

to [his] official duties.” Hesse v. Town of Jackson, 541 F.3d 1240, 1249 (10th Cir. 2008) (internal

quotation marks and citation omitted). “While employees retain the prospect of constitutional

protection for their contributions to the civic discourse, they do not have First Amendment

protection for statements made pursuant to employment responsibilities.” Id. Where an employee

“speaks pursuant to his official duties, then there is no constitutional protection because the

restriction on speech simply reflects the exercise of employer control over what the employer itself

has commissioned or created.” Brammer-Hoelter v. Twin Peaks Charter Acad., 492 F.3d 1192,

1202 (10th Cir. 2007) (internal quotation marks and citation omitted). “Thus, speech relating to

tasks within an employee’s uncontested employment responsibilities is not protected from

regulation.” Hesse, 541 F.3d at 1249 (internal quotation marks and citation omitted). “The

determination of whether a public employee speaks pursuant to official duties is a matter of law.”

Id.

       The Tenth Circuit takes a broad view of the definition of speech that is made pursuant to

an employee’s official duties. See Thomas v. City of Blanchard, 548 F.3d 1317, 1324 (10th Cir.



                                                  8
2008). “[S]peech may be made pursuant to an employee’s official duties even if it deals with

activities that the employee is not expressly required to perform.” Brammer-Hoelter, 492 F.3d at

1203. So long as the employee’s speech “reasonably contributes to or facilitates the employee’s

performance of the official duty, the speech is made pursuant to the employee’s official duties.”

Id.

       “The ultimate question is whether the employee speaks as a citizen or instead as a

government employee—an individual acting in his or her professional capacity.” (internal

quotation marks and citation omitted). To decide this question, the Court “must take a practical

view of all the facts and circumstances surrounding the speech and the employment relationship.”

Id. at 1204. This requires the Court to take “a case-by-case approach, looking both to the content

of the speech, as well as the employee’s chosen audience, to determine whether the speech is made

pursuant to an employee’s official duties.” Rohrbough v. Univ. of Colo. Hosp. Auth., 596 F.3d 741,

746 (10th Cir. 2010).

       Here, Plaintiff’s allegations relative to Defendant Alexander, taken as true for purposes of

this analysis, establish that Plaintiff communicated with Defendants Baca and Alexander, who

were her supervisors at the NMLB, regarding a task they asked her to perform [Doc. 1-3, ¶¶ 105-

109, 111, 113-115], which Plaintiff believed was contrary to applicable law and policies [Doc. 1-

3, ¶¶ 116-120], and which Defendants Baca and Alexander ultimately performed themselves. [Id.].

Under these circumstances, Plaintiff’s speech was not protected, and cannot serve as the basis for

a First Amendment claim. See Hesse, 541 F.3d at 1249 (“While employees retain the prospect of

constitutional protection for their contributions to the civic discourse, they do not have First

Amendment protection for statements made pursuant to employment responsibilities.”).




                                                9
                  iii.      Plaintiff’s Allegations Are Insufficient to Adequately Plead a
                            Fourteenth Amendment Violation by Defendant Alexander

         The Equal Protection Clause of the Fourteenth Amendment mandates that no state deny

any person within its jurisdiction the equal protection of the laws. U.S. Const. amend. XIV. An

equal protection violation occurs when a state actor treats someone differently than another who

is similarly situated. Penrod v. Zavaras, 94 F.3d 1399, 1406 (10th Cir.1996); City of Cleburne v.

Cleburne Living Center, 473 U.S. 432, 439 (1985); Barney, 143 F.3d at 1312 (“The Equal

Protection Clause requires the government to treat similarly situated people alike”).

         “To make out a prima facie case of discrimination, [plaintiff] must demonstrate (1)

membership in a protected class, (2) adverse employment action, and (3) disparate treatment

among similarly situated employees.” Carney v. City & Cty. of Denver, 534 F.3d 1269, 1273 (10th

Cir. 2008) (internal quotation marks and citation omitted). Thus, “to assert a viable equal

protection claim, plaintiff [ ] must first make a threshold showing that [she was] treated differently

from others who were similarly situated to [her].” Brown v. Montoya, 662 F.3d 1152, 1172–73

(10th Cir.2011) (alteration in original) (internal quotation marks and citation omitted). Although

“the 12(b)(6) standard does not require that [plaintiff] establish a prima facie case in her complaint,

the elements of each alleged cause of action help to determine whether [plaintiff] has set forth a

plausible claim.” Khalik v. United Air Lines, 671 F.3d 1188, 1192 (10th Cir.2012) (alteration in

original).

         In the instant case, Plaintiff’s Fourteenth Amendment claim is based on an alleged failure

to compensate her at a rate comparable to her male counterparts and on alleged disparate treatment

in the form of being undermined, investigated, and reprimanded. 3 [Doc. 1-3, ¶¶ 116-120, 123].


3
  To the extent that Plaintiff is also asserting a retaliation claim based on the alleged Fourteenth Amendment violations,
such a claim is not viable. See Maldonado v. City of Altus, 433 F.3d 1294, 1308 (10th Cir.2006) (“[A] theory of
liability for retaliatory conduct does not come within § 1983” (quotation and alteration omitted)); Watkins v. Bowden,

                                                           10
However, the factual allegations contained in Plaintiff’s complaint are not specific with respect to

the alleged constitutional violations by Mr. Alexander. Plaintiff does not allege that Defendant

Alexander personally took any action to prevent her from being compensated at a rate comparable

to that of her male counterparts. [Doc. 1-3, ¶¶ 116-120]. With respect to the alleged disparate

treatment, Plaintiff states in a conclusory fashion that none of her male counterparts were

undermined or discredited by Defendants Baca and Alexander as she was and that her male

counterparts engaged in conduct similar to that for which she was investigated, and yet were not

themselves investigated. [Doc. 1-3, ¶¶ 117, 128]. However, Plaintiff makes no specific factual

allegations to support these conclusions.

         Plaintiff’s vague and conclusory allegations regarding disparate treatment are not sufficient

to state a claim against Defendant Alexander for Fourteenth Amendment violations that is

plausible on its face. See Iqbal, 556 U.S. at 676 (“[A] plaintiff must plead that each Government-

official defendant, through the official’s own individual actions, has violated the Constitution.”

(emphasis added)); Safe Streets All., 859 F.3d at 878 (recognizing that “mere labels and

conclusions and a formulaic recitation of the elements of a cause of action will not suffice” in the

face of a 12(b)(6) challenge. A plaintiff “must offer specific factual allegations to support each

claim. Thus, a claim is facially plausible if the plaintiff has pled factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

(internal quotation marks and citations omitted)).




105 F.3d 1344, 1354 (11th Cir.1997) (“A pure or generic retaliation claim ... does not implicate the Equal Protection
Clause.”); Grossbaum v. Indianapolis–Marion County Bldg. Auth., 100 F.3d 1287, 1296 n. 8 (7th Cir.1996) (“[The
Equal Protection Clause] does not establish a general right to be free from retaliation.”); Bernheim v. Litt, 79 F.3d 318,
323 (2d Cir.1996) (“[W]e know of no court that has recognized a claim under the equal protection clause for
retaliation....”).

                                                           11
    B. Plaintiff’s WPA Claim Against Defendant Alexander in His Individual Capacity is
       Not Plausible on Its Face

         1. The Law Regarding the WPA

         The WPA prohibits public employers from taking retaliatory action against a public

employee for: (a) communicating “to the public employer or a third party information about an

action or a failure to act that the public employee believes in good faith constitutes an unlawful or

improper act”; (b) providing information to, or testifying “before, a public body as part of an

investigation, hearing or inquiry into an unlawful or improper act”; or (c) objecting to or refusing

“to participate in an activity, policy or practice that constitutes an unlawful or improper act.”

Section 10-16C-3.

      The New Mexico Supreme Court has held that “the WPA does not create a right of action

against a current or former state officer in his or her personal capacity.” Flores v. Herrera, 2016-

NMSC-033, ¶ 11, 384 P.3d 1070. Accordingly, any claims pled against Defendant Alexander in

his individual capacity are not viable and should be dismissed. Id.

    C. Plaintiff’s WPA Claim Against Defendant Alexander in His Official Capacity 4 and
       Plaintiff’s IPRA Claim Against Defendant Torr Are Barred by Eleventh Amendment
       Immunity

         2. The Law Regarding the WPA

         The Eleventh Amendment to the United States Constitution protects states, their agencies,

and their officers acting in their official capacities from suit in federal court, unless the state




4 Defendant NMLB also makes an argument that Plaintiff’s WPA claim against it is subject to Eleventh Amendment
immunity and should be dismissed. [Doc. 28, pp. 1-2; Doc. 29, p. 3-7]. However, no such claims have been asserted.
[Doc. 1-3, ¶¶ 177-201]. To the extent that Plaintiff suggests that an amendment to her complaint to expressly add such
claims is appropriate, the Court will not advise Plaintiff on whether or how to pursue such an amendment. See Fed.
R. Civ. P. 8(a) (placing the burden on the pleader to adequately make a claim for relief ).


                                                         12
expressly and unequivocally waives its sovereign immunity or the United States Congress validly

abrogates the state’s immunity. See Meade, 841 F.2d at 1524-25 (holding that the Oklahoma

Attorney General’s office is subject to Eleventh Amendment immunity). Although the express

language of the Eleventh Amendment bars only suits brought against a state by citizens of another

state, it has long been settled that the Amendment also bars federal suits against a state by its own

citizens. See id. at 1525.

        “Exceptions to a state’s Eleventh Amendment immunity are few.” Williams v. Bd. of

Regents of Univ. of New Mexico, 990 F. Supp. 2d 1121, 1143 (D.N.M. 2014). Congress may

abrogate Eleventh Amendment immunity by statute, pursuant to section 5 of the Fourteenth

Amendment, where the statute explicitly manifests Congress’ intent to do so. See id. States may

also waive Eleventh Amendment immunity voluntarily. See Edelman v. Jordan, 415 U.S. 651, 673

(1974); Arbogast v. Kansas, Dep’t of Labor, 789 F.3d 1174, 1182 (10th Cir. 2015). The Tenth

Circuit has held that “[t]he test for determining whether a [s]tate has waived its Eleventh

Amendment immunity from federal-court jurisdiction is a stringent one and in the absence of an

unequivocal waiver specifically applicable to federal-court jurisdiction, we will not find that a

[s]tate has waived its constitutional immunity.” Ellis v. Univ. of Ks. Med. Ctr., 163 F.3d 1186,

1195 (10th Cir. 1999) (internal quotation marks citations omitted).

        A state can express its unequivocal intent to waive Eleventh Amendment immunity by

statute, constitutional provision, or through its “actions, specifically, its participation in a particular

federal program.” Arbogast, 789 F.3d at 1182 (internal quotation marks and citation omitted).

Waiver of a State’s Eleventh Amendment immunity is only recognized where it is “stated by the

most express language or by such overwhelming implication from the text as will leave no room

for any other reasonable construction.” Pettigrew v. Oklahoma ex rel. Oklahoma Dep’t of Pub.



                                                    13
Safety, 722 F.3d 1209, 1213–14 (10th Cir. 2013) (citing Port Auth. Trans-Hudson Corp. v. Feeney,

495 U.S. 299, 308-09).

       3. New Mexico Has Not Waived Eleventh Amendment Immunity for WPA Claims

       Plaintiff argues that her WPA claims are properly before this Court because New Mexico

has waived its Eleventh Amendment immunity by consenting to suit for WPA violations. [Doc.

36, pp. 5-6]. However, an examination of the statute’s consent provision reveals only the State’s

consent to suit in its own courts.

       Section 10-16C-4 provides in pertinent part that “[a]n employee may bring an action

pursuant to [the WPA] in any court of competent jurisdiction.” The inclusion of the phrase “any

court of competent jurisdiction” in a sue or be sued clause has been interpreted by the United States

Supreme Court to merely permit suit in any state or federal court already endowed with subject

matter jurisdiction. See Lightfoot v. Cendant Mortg. Corp., 137 S. Ct. 553, 560-61, 196 L. Ed. 2d

493 (2017). The phrase “any court of competent jurisdiction” in a sue or be sued clause is not

considered an unequivocal waiver of Eleventh Amendment immunity because it doesn’t indicate

an intent to allow suit in federal court. See Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 75-76 (2000)

(citing with approval the Court’s decision in Kennecott Copper Corp. v. State Tax Comm’n, 327

U.S. 573, 66 S.Ct. 745, 90 L.Ed. 862 (1946), where the Court held that while a state statute

authorizing suit in any court of competent jurisdiction “undoubtedly provided for suit against the

[state] in its own courts…the statute fell short of the required clear declaration by a [s]tate of its

consent to be sued in the federal courts” and distinguishing Kennecott from the case before it which

involved a federal statutory provision that authorized suit in “in any Federal or State court of

competent jurisdiction.” (emphasis in original) (internal quotation marks and citation omitted)).




                                                 14
          Accordingly, the State’s consent to suit in its own courts does not constitute consent to suit

in federal court and is insufficient to waive Eleventh Amendment immunity for Plaintiff’s WPA

claims.

          4. New Mexico Has Not Waived Eleventh Amendment Immunity for IPRA Claims

          Plaintiff argues that New Mexico has waived its Eleventh Amendment immunity through

IPRA’s damages and enforcement provisions. [Doc. 35, pp. 4-8 (citing §§ 14-2-11 and -12)].

However, IPRA, like the WPA, does not include an unequivocal waiver of Eleventh Amendment

immunity which would permit the state to be sued in federal court. Section 14-2-11 provides for

damages allowable for IPRA violations as follows:

             A custodian who does not deliver or mail a written explanation of denial within
             fifteen days after receipt of a written request for inspection is subject to an
             action to enforce the provisions of the Inspection of Public Records Act and the
             requester may be awarded damages. Damages shall: (1) be awarded if the
             failure to provide a timely explanation of denial is determined to be
             unreasonable; (2) not exceed one hundred dollars ($100) per day; (3) accrue
             from the day the public body is in noncompliance until a written denial is
             issued; and (4) be payable from the funds of the public body.

Section 14-2-12 provides for enforcement of IPRA and damages as follows:

             A. An action to enforce the Inspection of Public Records Act may be brought
             by: (1) the attorney general or the district attorney in the county of jurisdiction;
             or (2) a person whose written request has been denied.

             B. A district court may issue a writ of mandamus or order an injunction or other
             appropriate remedy to enforce the provisions of the Inspection of Public
             Records Act.

             C. The exhaustion of administrative remedies shall not be required prior to
             bringing any action to enforce the procedures of the Inspection of Public
             Records Act.

             D. The court shall award damages, costs and reasonable attorneys’ fees to any
             person whose written request has been denied and is successful in a court action
             to enforce the provisions of the Inspection of Public Records Act.




                                                   15
        Nothing in the language of these provisions constitutes an unequivocal consent to suit in

federal court. There is, therefore, no waiver of Eleventh Amendment immunity for Plaintiff’s

IPRA claim.

        5. This Court May Not Exercise Supplemental Jurisdiction Over Plaintiff’s IPRA
           Claim

        Plaintiff argues that in the absence of a waiver of Eleventh Amendment immunity this

Court should exercise supplemental jurisdiction over her IPRA claim in this case, pursuant to 28

U.S.C. § 1367. [Doc. 35, pp. 8-12]. This argument is unavailing.

        Eleventh Amendment immunity applies to pendant claims. See Pennhurst State Sch. &

Hosp. v. Halderman, 465 U.S. 89, 120 (1984). Pendant or supplemental jurisdiction is “a judge-

made doctrine of expediency and efficiency derived from the general Art. III language conferring

power to hear all ‘cases’ arising under federal law or between diverse parties.” Id. The United

States Supreme Court has held that the Eleventh Amendment “should not be construed to apply

with less force to this implied form of jurisdiction than it does to the explicitly granted power to

hear federal claims” because the “history of the adoption and development of the Amendment

confirms that it is an independent limitation on all exercises of Art. III power: the entire judicial

power granted by the Constitution does not embrace authority to entertain suit brought by private

parties against a State without consent given.” Id. at 120-121 (internal quotation marks and citation

omitted).

        Here, because Plaintiff’s IPRA claim against Defendant Torr is barred by Eleventh

Amendment immunity, Plaintiff’s request that the Court exercise supplemental jurisdiction

necessarily fails.




                                                 16
IV. CONCLUSION

       For the foregoing reasons, the Court grants the Motion to Dismiss Plaintiff’s Claims

Against Defendant P. Robert Alexander [Doc 26], the Motion to Dismiss Plaintiff’s Claims

Against Defendant New Mexico Livestock Board [Doc 28], and the Motion to Dismiss Plaintiff’s

Claims Against Defendant Bernadette Torr [Doc 30]. As a result, the following are DISMISSED:

Plaintiff’s Cause of Action No. 1 as asserted against Defendant Alexander in his individual

capacity; Plaintiff’s Cause of Action No. 2 as asserted against the NMLB and Defendant Alexander

in his individual capacity; Plaintiff’s Cause of Action No. 3 as asserted against Defendant

Alexander in his official capacity; Plaintiff’s Cause of Action No. 4; and Plaintiff’s Cause of

Action No. 5.

IT IS SO ORDERED.

                                            ___________________________________
                                            JERRY H. RITTER
                                            UNITED STATES MAGISTRATE JUDGE
                                            Presiding by Consent




                                              17
